     Th


 1
     BARRY NOVACK
 2   (NOVACK@NOVACKLAW.COM)
 3   THE LAW OFFICES OF BARRY NOVACK
     8383 WILSHIRE BLVD. SUITE 830
 4   BEVERLY HILLS, CALIFORNIA 90211-2407
     (323) 852-1030 (323) 852-9855 FAX
 5   STATE BAR NO. 57911
 6
     ATTORNEYS FOR PLAINTIFFS
 7

 8
                         UNITED STATES DISTRICT COURT
 9

10                     CENTRAL DISTRICT OF CALIFORNIA
11
     DENISE ALLEN and KENNETH                   CASE NO. 2:18-cv-08362-AB-RAO
12   ALLEN,                                     (Hon. Andre Birotte Jr., Judge)
                                                (LASC CASE NO. MC 028186)
13               Plaintiffs,
14
           vs.                                  STIPULATED PROTECTIVE ORDER
15

16   BATH & BODY WORKS, LLC, et al.,            MAGISTRATE: HON. ROZELLA A.
17               Defendants.                    OLIVER
                                                COURTROOM: 590
18

19                                              DATE CASE FILED: 7/26/2018
                                                TRIAL DATE: 11/17/2020
20

21

22
           The parties to this Stipulated Protective Order (“Order”) have agreed to the
23

24   terms of this Order; accordingly, it is ORDERED:
25
     1.    A.    PURPOSES AND LIMITATIONS
26
           Discovery in this action is likely to involve production of confidential,
27

28   proprietary or private information for which special protection from public
                                              1
                           [PROPOSED] STIPULATED PROTECTIVE ORDER
     Th


 1   disclosure and from use for any purpose other than prosecuting this litigation may
 2
     be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 3

 4   enter the following Stipulated Protective Order. The parties acknowledge that this
 5
     Order does not confer blanket protections on all disclosures or responses to
 6

 7
     discovery and that the protection it affords from public disclosure and use extends

 8   only to the limited information or items that are entitled to confidential treatment
 9
     under the applicable legal principles.
10

11         B.     GOOD CAUSE STATEMENT
12
           This action is likely to involve information (a) prohibited from disclosure by
13

14
     statute, (b) information that reveals trade secrets, (c) research, technical,

15   commercial, proprietary, or financial information that the party has maintained as
16
     confidential, (d) medical information, including protected health information
17

18   (“PHI”) concerning any individual, (e) personal identity information, (f) income
19
     tax returns (including attached schedule and forms), W-2 forms and 1099 forms, or
20

21
     (g) personnel or employment records of a person who is not a party to the case, all

22   of which special protection from public disclosure and from use for any purpose
23
     other than prosecution of this action is warranted. Such confidential and
24

25   proprietary materials and information consist of, among other things, confidential
26
     business or financial information, information regarding confidential business
27

28
     practices, or other confidential research, development, or commercial information
                                               2
                            [PROPOSED] STIPULATED PROTECTIVE ORDER
     Th


 1   (including information implicating privacy rights of third parties), information
 2
     otherwise generally unavailable to the public, or which may be privileged or
 3

 4   otherwise protected from disclosure under state or federal statutes, court rules, case
 5
     decisions, or common law. Accordingly, to expedite the flow of information, to
 6

 7
     facilitate the prompt resolution of disputes over confidentiality of discovery

 8   materials, to adequately protect information the parties are entitled to keep
 9
     confidential, to ensure that the parties are permitted reasonable necessary uses of
10

11   such material in preparation for and in the conduct of trial, to address their
12
     handling at the end of the litigation, and serve the ends of justice, a protective order
13

14
     for such information is justified in this matter. It is the intent of the parties that

15   information will not be designated as confidential for tactical reasons and that
16
     nothing be so designated without a good faith belief that it has been maintained in
17

18   a confidential, non-public manner, and there is good cause why it should not be
19
     part of the public record of this case.
20

21
            C.     ACKNOWLEDGMENT OF PROCEDURE FOR FILING
22                 UNDER SEAL
23
            The parties further acknowledge, as set forth in Section 12.3, below, that this
24

25   Stipulated Protective Order does not entitle them to file confidential information
26
     under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
27

28
                                                3
                             [PROPOSED] STIPULATED PROTECTIVE ORDER
     Th


 1   and the standards that will be applied when a party seeks permission from the court
 2
     to file material under seal.
 3

 4         There is a strong presumption that the public has a right of access to judicial
 5
     proceedings and records in civil cases. In connection with non-dispositive motions,
 6

 7
     good cause must be shown to support a filing under seal. See Kamakana v. City

 8   and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen.
 9
     Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony
10

11   Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective
12
     orders require good cause showing), and a specific showing of good cause or
13

14
     compelling reasons with proper evidentiary support and legal justification, must be

15   made with respect to Protected Material that a party seeks to file under seal. The
16
     parties’ mere designation of Disclosure or Discovery Material as
17

18   CONFIDENTIAL does not—without the submission of competent evidence by
19
     declaration, establishing that the material sought to be filed under seal qualifies as
20

21
     confidential, privileged, or otherwise protectable—constitute good cause.

22         Further, if a party requests sealing related to a dispositive motion or trial,
23
     then compelling reasons, not only good cause, for the sealing must be shown, and
24

25   the relief sought shall be narrowly tailored to serve the specific interest to be
26
     protected. See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir.
27

28
     2010). For each item or type of information, document, or thing sought to be filed
                                               4
                            [PROPOSED] STIPULATED PROTECTIVE ORDER
     Th


 1   or introduced under seal in connection with a dispositive motion or trial, the party
 2
     seeking protection must articulate compelling reasons, supported by specific facts
 3

 4   and legal justification, for the requested sealing order. Again, competent evidence
 5
     supporting the application to file documents under seal must be provided by
 6

 7
     declaration.

 8         Any document that is not confidential, privileged, or otherwise protectable
 9
     in its entirety will not be filed under seal if the confidential portions can be
10

11   redacted. If documents can be redacted, then a redacted version for public viewing,
12
     omitting only the confidential, privileged, or otherwise protectable portions of the
13

14
     document, shall be filed. Any application that seeks to file documents under seal in

15   their entirety should include an explanation of why redaction is not feasible.
16

17

18   2.    DEFINITIONS
19
           2.1      Action: this pending federal lawsuit.
20

21
           2.2      Challenging Party: a Party or Non-Party that challenges the

22   designation of information or items under this Order.
23
           2.3      “CONFIDENTIAL” Information or Items: information (regardless of
24

25   how it is generated, stored or maintained) or tangible things that qualify for
26
     protection under Federal Rule of Civil Procedure 26(c), and as specified above in
27

28
     the Good Cause Statement.
                                                5
                             [PROPOSED] STIPULATED PROTECTIVE ORDER
     Th


 1          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 2
     their support staff).
 3

 4          2.5    Designating Party: a Party or Non-Party that designates information or
 5
     items that it produces in disclosures or in responses to discovery as
 6

 7
     “CONFIDENTIAL.”

 8          2.6    Disclosure or Discovery Material: all items or information, regardless
 9
     of the medium or manner in which it is generated, stored, or maintained (including,
10

11   among other things, testimony, transcripts, and tangible things), that are produced
12
     or generated in disclosures or responses to discovery in this matter.
13

14
            2.7    Expert: a person with specialized knowledge or experience in a matter

15   pertinent to the litigation who has been retained by a Party or its counsel to serve
16
     as an expert witness or as a consultant in this Action.
17

18          2.8    House Counsel: attorneys who are employees of a party to this Action.
19
     House Counsel does not include Outside Counsel of Record or any other outside
20

21
     counsel.

22          2.9    Non-Party: any natural person, partnership, corporation, association or
23
     other legal entity not named as a Party to this action.
24

25          2.10 Outside Counsel of Record: attorneys who are not employees of a
26
     party to this Action but are retained to represent or advise a party to this Action
27

28
                                                6
                             [PROPOSED] STIPULATED PROTECTIVE ORDER
     Th


 1   and have appeared in this Action on behalf of that party or are affiliated with a law
 2
     firm that has appeared on behalf of that party, and includes support staff.
 3

 4         2.11 Party: any party to this Action, including all of its officers, directors,
 5
     employees, consultants, retained experts, and Outside Counsel of Record (and their
 6

 7
     support staffs).

 8         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 9
     Discovery Material in this Action.
10

11         2.13 Professional Vendors: persons or entities that provide litigation
12
     support services (e.g., photocopying, videotaping, translating, preparing exhibits or
13

14
     demonstrations, and organizing, storing, or retrieving data in any form or medium)

15   and their employees and subcontractors.
16
           2.14 Protected Material: any Disclosure or Discovery Material that is
17

18   designated as “CONFIDENTIAL.”
19
           2.15 Receiving Party: a Party that receives Disclosure or Discovery
20

21
     Material from a Producing Party.

22

23
     3.    SCOPE
24

25         The protections conferred by this Stipulation and Order cover not only
26
     Protected Material (as defined above), but also (1) any information copied or
27

28
     extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                              7
                           [PROPOSED] STIPULATED PROTECTIVE ORDER
     Th


 1   compilations of Protected Material; and (3) any testimony, conversations, or
 2
     presentations by Parties or their Counsel that might reveal Protected Material.
 3

 4         Any use of Protected Material at trial shall be governed by the orders of the
 5
     trial judge. This Order does not govern the use of Protected Material at trial.
 6

 7

 8   4.    DURATION
 9
           Once a case proceeds to trial, information that was designated as
10

11   CONFIDENTIAL or maintained pursuant to this protective order used or
12
     introduced as an exhibit at trial becomes public and will be presumptively
13

14
     available to all members of the public, including the press, unless compelling

15   reasons supported by specific factual findings to proceed otherwise are made to the
16
     trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
17

18   (distinguishing “good cause” showing for sealing documents produced in
19
     discovery from “compelling reasons” standard when merits-related documents are
20

21
     part of court record). Accordingly, the terms of this protective order do not extend

22   beyond the commencement of the trial.
23

24

25   //
26
     //
27

28
     //
                                              8
                           [PROPOSED] STIPULATED PROTECTIVE ORDER
     Th


 1   5.    DESIGNATING PROTECTED MATERIAL
 2
           5.1    Exercise of Restraint and Care in Designating Material for Protection.
 3

 4         Each Party or Non-Party that designates information or items for protection
 5
     under this Order must take care to limit any such designation to specific material
 6

 7
     that qualifies under the appropriate standards. The Designating Party must

 8   designate for protection only those parts of material, documents, items or oral or
 9
     written communications that qualify so that other portions of the material,
10

11   documents, items or communications for which protection is not warranted are not
12
     swept unjustifiably within the ambit of this Order.
13

14
           Mass, indiscriminate or routinized designations are prohibited. Designations

15   that are shown to be clearly unjustified or that have been made for an improper
16
     purpose (e.g., to unnecessarily encumber the case development process or to
17

18   impose unnecessary expenses and burdens on other parties) may expose the
19
     Designating Party to sanctions.
20

21
           If it comes to a Designating Party’s attention that information or items that it

22   designated for protection do not qualify for protection, that Designating Party must
23
     promptly notify all other Parties that it is withdrawing the inapplicable designation.
24

25         5.2    Manner and Timing of Designations.
26
           Except as otherwise provided in this Order (see, e.g., second paragraph of
27

28
     section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or
                                              9
                           [PROPOSED] STIPULATED PROTECTIVE ORDER
     Th


 1   Discovery Material that qualifies for protection under this Order must be clearly so
 2
     designated before the material is disclosed or produced.
 3

 4         Designation in conformity with this Order requires:
 5
           (a)    for information in documentary form (e.g., paper or electronic
 6

 7
     documents, but excluding transcripts of depositions or other pretrial or trial

 8   proceedings), that the Producing Party affix at a minimum, the legend
 9
     “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
10

11   contains protected material. If only a portion of the material on a page qualifies for
12
     protection, the Producing Party also must clearly identify the protected portion(s)
13

14
     (e.g., by making appropriate markings in the margins).

15         A Party or Non-Party that makes original documents available for inspection
16
     need not designate them for protection until after the inspecting Party has indicated
17

18   which documents it would like copied and produced. During the inspection and
19
     before the designation, all of the material made available for inspection shall be
20

21
     deemed “CONFIDENTIAL.” After the inspecting Party has identified the

22   documents it wants copied and produced, the Producing Party must determine
23
     which documents, or portions thereof, qualify for protection under this Order.
24

25   Then, before producing the specified documents, the Producing Party must affix
26
     the “CONFIDENTIAL legend” to each page that contains Protected Material. If
27

28
     only a portion of the material on a page qualifies for protection, the Producing
                                              10
                           [PROPOSED] STIPULATED PROTECTIVE ORDER
     Th


 1   Party also must clearly identify the protected portion(s) (e.g., by making
 2
     appropriate markings in the margins).
 3

 4         (b)    for testimony given in depositions that the Designating Party
 5
     identifies the Disclosure or Discovery Material on the record, before the close of
 6

 7
     the deposition all protected testimony.

 8         (c)    for information produced in some form other than documentary and
 9
     for any other tangible items, that the Producing Party affix in a prominent place on
10

11   the exterior of the container or containers in which the information is stored the
12
     legend “CONFIDENTIAL.” If only a portion or portions of the information
13

14
     warrants protection, the Producing Party, to the extent practicable, shall identify

15   the protected portion(s).
16
           Any copies that are made of any documents marked “CONFIDENTIAL”
17

18   shall also be marked, except that indices, electronic databases or lists of documents
19
     that do not contain substantial portions or images of the text of marked documents
20

21
     and do not otherwise disclose the substance of the Confidential Information are not

22   required to be marked.
23
           5.3    Inadvertent Failures to Designate.
24

25         If timely corrected, an inadvertent failure to designate qualified information
26
     or items does not, standing alone, waive the Designating Party’s right to secure
27

28
     protection under this Order for such material. Upon timely correction of a
                                              11
                           [PROPOSED] STIPULATED PROTECTIVE ORDER
     Th


 1   designation, the Receiving Party must make reasonable efforts to assure that the
 2
     material is treated in accordance with the provisions of this Order.
 3

 4         5.4    Documents Produced by Non-Parties or Non-Producing Parties.
 5
           A party may also designate documents or other materials produced by Non-
 6

 7
     Parties or non-Producing Parties as Confidential Information, as long as such

 8   designation is timely made. Upon timely designation, the Receiving Party must
 9
     make reasonable efforts to assure that the material is treated in accordance with the
10

11   provisions of this Order.
12

13

14
     6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS

15         6.1    Timing of Challenges.
16
           Any Party or Non-Party may challenge a designation of confidentiality at
17

18   any time that is consistent with the Court’s Scheduling Order.
19
           6.2    Meet and Confer.
20

21
           The Challenging Party shall initiate the dispute resolution process under

22   Local Rule 37.1 et seq.
23
           6.3    Burden of Persuasion.
24

25         The burden of persuasion in any such challenge proceeding shall be on the
26
     Designating Party. Frivolous challenges, and those made for an improper purpose
27

28
     (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                                              12
                           [PROPOSED] STIPULATED PROTECTIVE ORDER
     Th


 1   expose the Challenging Party to sanctions. Unless the Designating Party has
 2
     waived or withdrawn the confidentiality designation, all parties shall continue to
 3

 4   afford the material in question the level of protection to which it is entitled under
 5
     the Producing Party’s designation until the Court rules on the challenge.
 6

 7

 8   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 9
           7.1    Basic Principles.
10

11         A Receiving Party may use Protected Material that is disclosed or produced
12
     by another Party or by a Non-Party in connection with this Action only for
13

14
     prosecuting, defending or attempting to settle this Action. Such Protected Material

15   may be disclosed only to the categories of persons and under the conditions
16
     described in this Order. When the Action has been terminated, a Receiving Party
17

18   must comply with the provisions of section 13 below (FINAL DISPOSITION).
19
           Protected Material must be stored and maintained by a Receiving Party at a
20

21
     location and in a secure manner that ensures that access is limited to the persons

22   authorized under this Order.
23
           7.2    Disclosure of “CONFIDENTIAL” Information or Items.
24

25         Unless otherwise ordered by the court or permitted in writing by the
26
     Designating Party, a Receiving Party may disclose any information or item
27

28
     designated “CONFIDENTIAL” only to:
                                               13
                            [PROPOSED] STIPULATED PROTECTIVE ORDER
     Th


 1         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as
 2
     well as employees of said Outside Counsel of Record to whom it is reasonably
 3

 4   necessary to disclose the information for this Action;
 5
           (b)    the officers, directors, and employees (including House Counsel) of
 6

 7
     the Receiving Party to whom disclosure is reasonably necessary for this Action;

 8         (c)    Experts (as defined in this Order) of the Receiving Party to whom
 9
     disclosure is reasonably necessary for this Action and who have signed the
10

11   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
12
           (d)    the court and its personnel;
13

14
           (e)    court reporters and their staff;

15         (f)    professional jury or trial consultants, mock jurors, and Professional
16
     Vendors to whom disclosure is reasonably necessary for this Action and who have
17

18   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
19
           (g)    the author or recipient of a document containing the information or a
20

21
     custodian or other person who otherwise possessed or knew the information;

22         (h)    during their depositions, witnesses, and attorneys for witnesses, in the
23
     Action to whom disclosure is reasonably necessary provided: (1) the deposing
24

25   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
26
     they will not be permitted to keep any confidential information unless they sign the
27

28
     “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                                              14
                           [PROPOSED] STIPULATED PROTECTIVE ORDER
     Th


 1   agreed by the Designating Party or ordered by the court. Pages of transcribed
 2
     deposition testimony or exhibits to depositions that reveal Protected Material may
 3

 4   be separately bound by the court reporter and may not be disclosed to anyone
 5
     except as permitted under this Stipulated Protective Order;
 6

 7
           (i)    any mediator or settlement officer, and their supporting personnel,

 8   mutually agreed upon by any of the parties engaged in settlement discussions; and
 9
           (j)    other persons only by written consent of the Producing Party or upon
10

11   order of the Court and on such conditions as may be agreed or ordered.
12

13

14
     8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED

15         PRODUCED IN OTHER LITIGATION
16
           If a Party is served with a subpoena or a court order issued in other litigation
17

18   that compels disclosure of any information or items designated in this Action as
19
     “CONFIDENTIAL,” that Party must:
20

21
           (a)    promptly notify in writing the Designating Party. Such notification

22   shall include a copy of the subpoena or court order;
23
           (b)    promptly notify in writing the party who caused the subpoena or order
24

25   to issue in the other litigation that some or all of the material covered by the
26
     subpoena or order is subject to this Protective Order. Such notification shall
27

28
     include a copy of this Stipulated Protective Order; and
                                               15
                            [PROPOSED] STIPULATED PROTECTIVE ORDER
     Th


 1         (c)    cooperate with respect to all reasonable procedures sought to be
 2
     pursued by the Designating Party whose Protected Material may be affected.
 3

 4         If the Designating Party timely seeks a protective order, the Party served
 5
     with the subpoena or court order shall not produce any information designated in
 6

 7
     this action as “CONFIDENTIAL” before a determination by the court from which

 8   the subpoena or order issued, unless the Party has obtained the Designating Party’s
 9
     permission. The Designating Party shall bear the burden and expense of seeking
10

11   protection in that court of its confidential material and nothing in these provisions
12
     should be construed as authorizing or encouraging a Receiving Party in this Action
13

14
     to disobey a lawful directive from another court.

15

16
     9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
17

18         PRODUCED IN THIS LITIGATION
19
           (a)    The terms of this Order are applicable to information produced by a
20

21
     Non-Party in this Action and designated as “CONFIDENTIAL.” Such information

22   produced by Non-Parties in connection with this litigation is protected by the
23
     remedies and relief provided by this Order. Nothing in these provisions should be
24

25   construed as prohibiting a Non-Party from seeking additional protections.
26
           (b)    In the event that a Party is required, by a valid discovery request, to
27

28
     produce a Non-Party’s confidential information in its possession, and the Party is
                                              16
                           [PROPOSED] STIPULATED PROTECTIVE ORDER
     Th


 1   subject to an agreement with the Non-Party not to produce the Non-Party’s
 2
     confidential information, then the Party shall:
 3

 4                (1)    promptly notify in writing the Requesting Party and the Non
 5
     Party that some or all of the information requested is subject to a confidentiality
 6

 7
     agreement with a Non-Party;

 8                (2)    promptly provide the Non-Party with a copy of the Stipulated
 9
     Protective Order in this Action, the relevant discovery request(s), and a reasonably
10

11   specific description of the information requested; and
12
                  (3)    make the information requested available for inspection by the
13

14
     Non-Party, if requested.

15         (c)    If the Non-Party fails to seek a protective order from this court within
16
     14 days of receiving the notice and accompanying information, the Receiving
17

18   Party may produce the Non-Party’s confidential information responsive to the
19
     discovery request. If the Non-Party timely seeks a protective order, the Receiving
20

21
     Party shall not produce any information in its possession or control that is subject

22   to the confidentiality agreement with the Non-Party before a determination by the
23
     court. Absent a court order to the contrary, the Non-Party shall bear the burden and
24

25   expense of seeking protection in this court of its Protected Material.
26

27

28
     //
                                              17
                           [PROPOSED] STIPULATED PROTECTIVE ORDER
     Th


 1   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2
           If a Receiving Party learns that, by inadvertence or otherwise, it has
 3

 4   disclosed Protected Material to any person or in any circumstance not authorized
 5
     under this Stipulated Protective Order, the Receiving Party must immediately (a)
 6

 7
     notify in writing the Designating Party of the unauthorized disclosures, (b) use its

 8   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
 9
     the person or persons to whom unauthorized disclosures were made of all the terms
10

11   of this Order, and (d) request such person or persons to execute the
12
     “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
13

14
     A.

15

16
     11.   INADVERTENT PRODUCTION OF PRIVILEGED OR
17

18         OTHERWISE PROTECTED MATERIAL
19
           When a Producing Party gives notice to Receiving Parties that certain
20

21
     inadvertently produced material is subject to a claim of privilege or other

22   protection, the obligations of the Receiving Parties are those set forth in Federal
23
     Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
24

25   whatever procedure may be established in an e-discovery order that provides for
26
     production without prior privilege review. Pursuant to Federal Rule of Evidence
27

28
     502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
                                              18
                           [PROPOSED] STIPULATED PROTECTIVE ORDER
     Th


 1   of a communication or information covered by the attorney-client privilege or
 2
     work product protection, the parties may incorporate their agreement in the
 3

 4   stipulated protective order submitted to the court.
 5
           In the event that a document protected by the attorney-client privilege, work
 6

 7
     product doctrine, or other immunity is inadvertently produced by any party to this

 8   proceeding, the Producing Party may request that the document be returned. In the
 9
     event that such a request is made, all Receiving Parties shall promptly return all
10

11   copies of the document in their possession, custody, or control to the Producing
12
     Party and the inadvertent disclosure of privileged information shall not be deemed
13

14
     a waiver with respect to that document or other documents involving similar

15   subject matter.
16

17

18   12.   MISCELLANEOUS
19
           12.1 Right to Further Relief.
20

21
           Nothing in this Order abridges the right of any person to seek its

22   modification by the Court in the future.
23
           12.2 Right to Assert Other Objections.
24

25         By stipulating to the entry of this Protective Order, no Party waives any right
26
     it otherwise would have to object to disclosing or producing any information or
27

28
     item on any ground not addressed in this Stipulated Protective Order. Similarly, no
                                              19
                           [PROPOSED] STIPULATED PROTECTIVE ORDER
     Th


 1   Party waives any right to object on any ground to use in evidence of any of the
 2
     material covered by this Protective Order.
 3

 4         12.3 Filing Protected Material.
 5
           A Party that seeks to file under seal any Protected Material must comply
 6

 7
     with Local Civil Rule 79-5. Protected Material may only be filed under seal

 8   pursuant to a court order authorizing the sealing of the specific Protected Material
 9
     at issue. If a Party’s request to file Protected Material under seal is denied by the
10

11   court, then the Receiving Party may file the information in the public record unless
12
     otherwise instructed by the court.
13

14
           12.4 Action by the Court.

15         Applications to the Court for an order relating to Protected Material shall be
16
     by motion. Nothing in this Order or any action or agreement of a party under this
17

18   Order limits the Court’s power to make orders concerning the disclosure of
19
     documents produced in discovery or at trial.
20

21

22   13.   FINAL DISPOSITION
23
           After the final disposition of this Action, as defined in paragraph 4, within
24

25   60 days of a written request by the Designating Party, each Receiving Party must
26
     return all Protected Material to the Producing Party or destroy such material. As
27

28
     used in this subdivision, “all Protected Material” includes all copies, abstracts,
                                               20
                            [PROPOSED] STIPULATED PROTECTIVE ORDER
     Th


 1   compilations, summaries, and any other format reproducing or capturing any of the
 2
     Protected Material. Whether the Protected Material is returned or destroyed, the
 3

 4   Receiving Party must submit a written certification to the Producing Party (and, if
 5
     not the same person or entity, to the Designating Party) by the 60 day deadline that
 6

 7
     (1) identifies (by category, where appropriate) all the Protected Material that was

 8   returned or destroyed and (2) affirms that the Receiving Party has not retained any
 9
     copies, abstracts, compilations, summaries or any other format reproducing or
10

11   capturing any of the Protected Material. Notwithstanding this provision, Counsel
12
     are entitled to retain an archival copy of all pleadings, motion papers, trial,
13

14
     deposition, and hearing transcripts, legal memoranda, correspondence, deposition

15   and trial exhibits, expert reports, attorney work product, and consultant and expert
16
     work product, even if such materials contain Protected Material. Any such archival
17

18   copies that contain or constitute Protected Material remain subject to this
19
     Protective Order as set forth in Section 4 (DURATION).
20

21
           The parties agree that the Receiving Party shall not be required to locate,

22   isolate and return or destroy e-mails (including attachments to e-mails) that may
23
     include Confidential Information, or Confidential Information contained in
24

25   deposition transcripts or drafts or final expert reports.
26

27

28
     //
                                               21
                            [PROPOSED] STIPULATED PROTECTIVE ORDER
     Th


 1   14.   VIOLATION
 2
           Any violation of this Order may be punished by appropriate measures
 3

 4   including, without limitation, contempt proceedings and/or monetary sanctions.
 5

 6

 7
     15.   COLLATERAL LITIGATION

 8         Nothing in this order shall alter, modify, or supersede the rights granted to
 9
     the parties in this case through the protective order in the Lakes v. Bath & Body
10

11   Works, LLC, Case No. 2:16-cv-02989-MCE-AC case.
12

13

14
     16.   PERSONS BOUND

15         This Order shall take effect when entered and shall be binding upon all
16
     counsel of record and their law firms, the parties, and persons made subject to this
17

18   Order by its terms.
19

20

21
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

22

23
     //
24

25

26
     //
27

28
                                              22
                           [PROPOSED] STIPULATED PROTECTIVE ORDER
     Th


 1          Barry Novack hereby attests under Local Rule 5-4.3.4(2)(i) that all other
 2
     signatories who are listed, and on whose behalf this Stipulated Protective Order is
 3

 4   submitted, concur in this Stipulated Protective Order’s content and have authorized
 5
     its filing.
 6

 7
                                     THE LAW OFFICES OF BARRUY NOVACK

 8

 9   DATED: April 30, 2019           By:           /s/ Barry Novack
                                            BARRY NOVACK
10
                                            Attorneys for Plaintiffs DENISE ALLEN
11                                          and KENNETH ALLEN
12

13                                          &
14

15                                   GORDON REES SCULLY MANSUKHANI, LLP
16

17
     DATED: April 30, 2019            By:          /s/ Casey C. Shaw
18                                         IAN G. WILLIAMSON
                                           CASEY C. SHAW
19
                                     Attorneys for Defendants GLOBALTECH
20                                   INDUSTRIES, INC., BATH & BODY WORKS,
21
                                     LLC and L BRANDS, INC.

22
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
23

24   DATED: April 30, 2019
25

26   _____________________________________
     HON. ROZELLA A. OLIVER
27
     United States Magistrate Judge
28
                                              23
                           [PROPOSED] STIPULATED PROTECTIVE ORDER
     Th


 1                                       EXHIBIT A
 2
               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4   I, _____________________________ [print or type full name], of
 5
     _________________ [print or type full address], declare under penalty of perjury
 6

 7
     that I have read in its entirety and understand the Stipulated Protective Order that

 8   was issued by the United States District Court for the Central District of California
 9
     on [date] in the case of Allen v. Bath & Body Works, LLC, Case No. 2:18-cv-
10

11   08362-AB-RAO. I agree to comply with and to be bound by all the terms of this
12
     Stipulated Protective Order and I understand and acknowledge that failure to so
13

14
     comply could expose me to sanctions and punishment in the nature of contempt. I

15   solemnly promise that I will not disclose in any manner any information or item
16
     that is subject to this Stipulated Protective Order to any person or entity except in
17

18   strict compliance with the provisions of this Order.
19
     I further agree to submit to the jurisdiction of the United States District Court for
20

21
     the Central District of California for enforcing the terms of this Stipulated

22   Protective Order, even if such enforcement proceedings occur after termination of
23
     this action.
24

25   //
26
     //
27

28
                                               24
                            [PROPOSED] STIPULATED PROTECTIVE ORDER
     Th


 1   I hereby appoint __________________________ [print or type full name] of
 2
     _______________________________________ [print or type full address and
 3

 4   telephone number] as my California agent for service of process in connection with
 5
     this action or any proceedings related to enforcement of this Stipulated Protective
 6

 7
     Order.

 8

 9
     Date: ______________________________________
10

11   City and State where sworn and signed: _________________________________
12
     Printed name: _______________________________
13

14
     Signature: __________________________________

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              25
                           [PROPOSED] STIPULATED PROTECTIVE ORDER
